DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Terral (US Patent No. 3,741,299).
In reference to claim 1, Terral discloses a well component having a main bore 16 and a lateral opening 20 from the main bore 16, 
the well component further comprising a deflector surface 26 (Fig. 1) or 40 (Fig. 6) arranged adjacent the lateral opening 20 on an inner wall of the main bore 16 (see Figs. 1 or 6) and spaced from the opening 20 in a longitudinal direction of the main bore 16 (see Fig. 6), wherein the deflector surface 26 or 40 defines a path configured to guide one or more guide taps/fingers (see Fig. 8, a portion of tool 50 is guided past opening 20 in the main bore 16, the tip of that portion constitutes a guide tap or 
In reference to claim 3, Terral discloses that the deflector surface 26 has a first part which is spaced from the opening 20 in a longitudinal direction of the main bore 16 and a second part which is longitudinally at the same height as the opening 20 and circumferentially spaced from the opening 20 (see Figs. 1 and 3). 
In reference to claim 4, Terral discloses that the deflector surface 26 spans a larger circumferential sector of the main bore 16 than the opening 20 does (see Fig. 3). 
In reference to claim 5, Terral discloses that the well component is a side pocket mandrel (see Fig. 1), the side pocket mandrel having a laterally offset side pocket bore (Fig. 1, occupied by valve 22), and where the opening 20 extends between the main bore 16 and the laterally offset side pocket bore (see Fig. 1). 
In reference to claim 6, Terral discloses that the well component is a gas injection sub (see Fig. 1, col. 2, lines 44-48). 

Response to Arguments
Applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive.
In reference to claim 1, Applicant argues that the rejection should be withdrawn as Terral fails to disclose a well component having a path for guiding one or more guide taps/fingers away from an opening by engagement of the guide taps/fingers with a path.
The examiner finds this unpersuasive as Terral, as shown in Figs. 1 and 6-8, discloses  that deflector surface 40 provides a path for guiding tool 18 away from the opening 20 (see Fig. 7).  Further, as shown in Fig. 8, tool 50 comprises a guide tap/finger (the tip of that portion extending down through main opening 16 constitutes a guide tap or finger) that is guided away from opening 20.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/29/21